Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant's arguments filed January 11, 2022 have been fully considered but they are not persuasive.
(1) With regards to Applicant’s response to Rejection (1), Applicant argues that merely because the Akiyama’s hair cream of Example 4 contains erythrulose and glycyrrhizic acid in concentrations which are within the ranges set forth in the instant specification, it cannot be concluded that this hair cream necessarily enhances a natural tanning of skin when applied to skin or treats hyperpigmentation of skin when applied to skin. 
Applicant argues that one of ordinary skill in the art is aware that the mentioned properties depend not only upon the concentrations of glycyrrhizic acid and of a self-tanning agent such as erythrulose in a given composition, but also depend to a certain extent also upon the presence and concentrations of the remaining components of the composition. Applicant further notes that Akiyama’s cream is intended (and formulated) for application to hair, not for application to skin, which makes it apparent that the desired properties of Akiyama’s cream have nothing to do with its effect on skin, wherefore it is safe to assume that the composition of this cream is tailored for application to hair.
Applicant argues that the instant specification merely provides guidance regarding the corresponding concentration ranges within which the desired result will usually be observed, and to achieve the desired result with a specific composition will require some routine experimentation, but no undue experimentation, to find the corresponding minimum concentration. 

With regards to Applicant’s argument (1), the traversal argument is not found persuasive. The instant Specification explicitly discloses that dihydroxyacetone and erythrulose are known as self-tanning substances, and discloses that the preparations of the present invention are used in methods for enhancing natural tanning of skin and treating hyperpigmentation of the skin. In particular, the instant Specification discloses that the method of treating hyperpigmentation of the skin comprises applying to the skin a cosmetic or dermatological preparation which comprises glycyrrhetic acid and/or glycyrrhizin and at least one self-tanning substance. The instant Specification explicitly discloses that such self-tanning substances are used in concentrations from 0.1-8% by weight based on the total weight of the preparation, and discloses that the combination of self-tanners, in particular dihydoryxacetone and erythrulose, with the compounds of the instant invention in cosmetic preparations has proved to be extremely advantageous for treating undesired hyperpigmentation (Spec., pg.7, ln.1-5; pg.8, ln.4-7; pg.19, ln.23-pg.20, ln.5). As 
Further, the instant Specification explicitly discloses that the method of enhancing a natural tanning of skin comprises applying to the skin a cosmetic or dermatological preparation which comprises glycyrrhetic acid and/or glycyrrhizin in an amount which is effective of enhancing natural skin tanning, and discloses that the preparation may comprises at least 0.0001% by weight of glycyrrhetic acid and/or glycyrrhizin, or not more than 20% by weight of glycyrrhetic acid and/or glycyrrhizin based on the total weight of the preparation (Spec., pg.7, ln.1-12). As discussed in the previous office action, Akiyama’s Example 4 exemplifies an emulsion comprising 0.10 wt.% glycyrrhizic acid (glycyrrhizin), which is within the suitable range disclosed by the instant Specification for the purpose of enhancing natural skin tanning. Thus, absent evidence to the contrary, Akiyama’s Example 4 preparation will also have the property of enhancing natural tanning of skin when applied to the skin. While the claims are not limited to the aforementioned concentrations disclosed in the instant Specification, as discussed above, the aforementioned concentrations are evidence that such concentrations are suitable for the instantly claimed compositions’ intended use. 
It is noted that the instant claims are directed to a composition, not a method of using the composition. A recitation of the intended use of the claimed invention, a dermatological preparation, wherein the preparation enhances a natural tanning of skin and/or treats hyperpigmentation of skin when applied to the skin in the instant application, must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  Note: MPEP 2111.02 [R-3]. Applicant does not appear to have pointed out what the structural differences are between the claimed compositions and the prior art-disclosed composition. Because Akiyama discloses the 
With regards to Applicant’s argument that the claimed properties depend not only upon the concentrations of glycyrrhizic acid and of a self-tanning agent in a given composition, but also depend to a certain extent also upon the presence and concentrations of the remaining components of the composition, the traversal argument is not found persuasive because there does not appear to be evidence to support this assertion, and as noted above, Applicant does not appear to point out what the structural differences are between the claimed compositions and the prior art-disclosed composition (a cosmetic preparation), nor does Applicant point out what ingredient(s) and/or concentration(s) in Akiyama’s Example 4 (a cosmetic preparation) would result in the composition not having the claimed property. Applicant also does not appear to disclose in the instant Specification what additional ingredients and/or concentrations would interfere with the claimed combination of ingredients so that the composition would not have the claimed property. Note MPEP 2145(I): “The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) ("An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness.").”

(2) With regards to Applicant’s response to Rejection (2), in addition to the arguments regarding the Akiyama reference, Applicant further argues that with regards to the SaNogueira reference, protecting the hair from the sun’s rays on the one hand and restoring hair, improving the quality of hair, maintaining healthy hair, and promoting activation and toughening of the hair root and promoting circulation of the scalp on the other hand have virtually nothing to do with each other, wherefore it is no coincidence that the hair cream of Example 4 of Akiyama does not contain any sunscreen.
argument (2), the traversal argument is not found persuasive. The rebuttal to Applicant’s argument regarding the Akiyama reference are set forth above and incorporated herein. 
As discussed in detail in the previous office action, among the objectives of Akiyama’s compositions is to maintain healthy hair. SaNogueira discloses that hair can suffer damage from exposure to the sun’s rays. Thus, as discussed in detail in the previous office action, the inclusion of SaNogueira’s sunscreen agent such as ethylhexyl methoxycinnamate into Akiyama’s hair compositions (e.g., Akiyama’s hair cream of Example 4), would be beneficial in that it would further provide protection of the hair from the sun’s damaging rays  (e.g., better preventing brittle and dry hair and hair cuticle damage due to sun exposure), thus contributing to the maintaining of healthy hair.

(3) With regards to Applicant’s response to Rejection (3), Applicant argues that the instant specification makes it clear that there is no minimum concentration of the corresponding components at which the properties recited in the instant independent claims will automatically be obtained, regardless of the remaining components and concentrations thereof.
Applicant further argues that a party must meet a high standard in order to rely on inherency to establish the existence of a claim limitation in the prior art in an obviousness analysis – the limitation at issue necessarily must be present, or the natural result of the combination of elements explicitly disclosed by the prior art.

With regards to Applicant’s argument (3), the traversal argument is not found persuasive. With regards to Applicant’s argument regarding the concentration of the corresponding components, as discussed above in the rebuttal to Applicant’s argument (1), while the claims are not limited to the aforementioned concentrations disclosed in the instant Specification, as discussed above, the aforementioned concentrations are evidence that such concentrations are suitable for the instantly claimed compositions’ intended use. It is noted that the instant claims are directed to a composition, not a method of using the composition. A recitation of the intended use of the claimed invention, a dermatological preparation, wherein the preparation enhances a natural tanning of skin when applied to the skin in the instant application, must result in a structural difference between the claimed invention and the prior art in Note: MPEP 2111.02 [R-3].
Applicant does not appear to have pointed out what the structural differences are between the claimed compositions and the prior art-disclosed composition. Because Buchwald-Werner discloses the structural features of the instant claims (e.g., claimed components in amounts disclosed by the instant Specification as performing the claimed intended effects), which the instant Specification discloses as having the property of enhancing a natural tanning of skin and/or treating a hyperpigmentation of skin when applied to the skin, absent evidence to the contrary, Buchwald-Werner cosmetic preparation will also have the property of enhancing a natural tanning of skin when applied to the skin for the reasons set forth above and discussed in detail in the previous office action. 	
With regards to Applicant’s argument regarding inherency, as discussed in detail in the previous office action, Buchwald-Werner discloses the inclusion of glycyrrhetic acid in an amount of 0.1-5% by weight in the cosmetic preparation. The instant Specification discloses that this range is an effective amount for enhancing natural skin tanning upon application (pg.7, ln.2-12). Thus, absent evidence to the contrary, Buchwald-Werner’s cosmetic preparations as discussed above and in detail in the previous office action, will also have the property of enhancing a natural tanning of skin when applied to skin. Applicant does not appear to have provided evidence to the contrary.
Applicant also does not appear to have pointed out what the structural differences are between the claimed compositions and the prior art-disclosed composition. Because Buchwald-Werner discloses the structural features of the instant claims (e.g., claimed components in amounts disclosed by the instant Specification as performing the claimed intended effect), which the instant Specification discloses as having the property of enhancing a natural tanning of skin when applied to the skin, absent evidence to the contrary, Buchwald-Werner’s cosmetic composition will also have the property of enhancing a natural tanning of skin when applied to skin absent.

(4) With regards to Applicant’s response to Rejection (4), Applicant argues that the instant specification makes it clear that there is no minimum concentration of the corresponding components at which the properties recited in the instant independent claims will automatically be obtained, regardless of the remaining components and concentrations thereof.
Applicant further argues that Bissett is not specifically directed to compositions which are to treat hyperpigmentation of skin or any other condition for which the use of an anti-inflammatory agent/self-tanning agent might be considered to be beneficial as Bissett is directed to methods for regulating the condition of mammalian keratinous issue.
Applicant argues that Bissett further mentions that the compositions disclosed therein may contain one or more of a host of optional ingredients, giving rise to thousands, if not millions, of compositions which are encompassed by the disclosure of Bissett. Applicant argues that Bissett discloses several classes of optional ingredients, and none of the exemplified compositions of Bissett contain any anti-inflammatory agent, let alone in combination with dihydroxyacetone or any other skin tanning active and/or in an amount which is sufficient for enhancing natural tanning of skin.
Applicant argues that the fact that a claimed species or subgenus is encompassed by a prior art genus is not sufficient by itself to establish a prima facie case of obviousness, and mere identification in the prior art of each element is insufficient to defeat the patentability of the combined subject matter as a whole.

With regards to Applicant’s argument (4), the traversal argument is not found persuasive. With regards to Applicant’s argument regarding the concentration of the corresponding components, as discussed above in the rebuttal to Applicant’s argument (1), while the claims are not limited to the aforementioned concentrations disclosed in the instant Specification, as discussed above, the aforementioned concentrations are evidence that such concentrations are suitable for the instantly claimed compositions’ intended use. It is noted that the instant claims are directed to a composition, not a method of using the composition. Applicant does not appear to have pointed out what the structural differences are between the claimed compositions and the prior art-disclosed composition. Because Bissett discloses the structural features of the instant claims (e.g., claimed components in amounts disclosed by the instant Specification as performing the claimed intended effects), which the instant Specification discloses as having the property of enhancing a natural tanning of skin and/or treating a hyperpigmentation of skin when applied to the skin, absent evidence to the contrary, Bissett’s cosmetic preparation will also have the property of treating hyperpigmentation when applied to the skin for the reasons set forth above and discussed in detail in the previous office action. 

With regards to the rejection as a whole, the rejection set forth in the previous office action was not based solely on the mere identification of the components in the prior art reference. The motivation for the selection of the combination of the claimed components are also discussed in the rejection set forth in the previous office action. 
Although Bissett does not appear to explicitly exemplify a topical skin care preparation comprising glycyrrhetic acid or glycyrrhizinic acid, sunscreen actives (e.g., ethylhexyl methoxycinnamate, butyl methoxydibenzoylmethane), and tanning agent (e.g., dihydroxyacetone), in light of Bissett’s disclosure that the aforementioned components may be used together in Bissett’s topical preparation, one of ordinary skill in the art would have found it prima facie obvious at the time the instant invention was made to prepare a cosmetic preparation comprising the aforementioned glycyrrhetic acid or glycyrrhizinic acid, sunscreen active, and tanning agent, as selecting components already disclosed in the prior art is prima facie obvious and within the purview of one of ordinary skill in the art. One of ordinary skill in the art would have been motivated to select the suitable components from those explicitly disclosed by Bissett to obtain a topical preparation with the desired skin care actions that produce expected results, e.g., anti-inflammatory actives such as glycyrrhetic acid or glycyrrhinic acid to enhance skin appearance benefits such as more uniform skin tone or color, sunscreen actives to provide skin protection from the harmful effects of the sun’s UV rays, and tanning agent to provide the desired amount of tanning to the skin. One of ordinary skill in the art would have had reasonable expectation of success in doing so as Bissett explicitly discloses that their compositions may comprise glycyrrhetic acid or glycyrrhinic acid and the aforementioned sunscreen active and tanning agent. 
Moreover, it is noted that the prior art disclosure is not limited to exemplified embodiments.




Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONICA A SHIN/Primary Examiner, Art Unit 1616